Citation Nr: 0906485	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-01 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	S.M. Tumey, Esq.



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to 
August 1962, with three years of prior service.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The Board remanded this case in January 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The veteran is claiming entitlement to TDIU.  VA regulations 
indicate that when a veteran's schedular rating is less than 
total (for a single or combination of disabilities), a total 
rating may nonetheless be assigned when: 1) if there is only 
one disability, this disability shall be ratable at 60 
percent or more; and 2) if there are two or more 
disabilities, at least one disability shall be ratable at 40 
percent or more, and there must be sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  

In addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Marginal employment is not considered 
substantially gainful employment.  A total disability rating 
may also be assigned pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b) for veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

In this case, the Board remanded the appeal in January 2007 
for referral of the claim to the Director, Compensation and 
Pension Service for extra-schedular consideration under both 
38 C.F.R. §§ 3.321(b) and 4.16(b).  This instruction was not 
carried out.  In this regard, it is noted that remand 
instructions of the Board are neither optional nor 
discretionary.  Indeed, the Board errs as a matter of law 
when it fails to ensure compliance, and further remand will 
be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

At the time of the January 2007 remand, the Veteran had a 
combined disability evaluation of 70 percent, with one 
disability (status post hernioplasty for repair of epigastric 
ventral hernia) rated as 40 percent disabling.  Accordingly, 
he met the threshold percentage requirements set forth under 
38 C.F.R. § 4.16(a).  As such, it appears that the Board's 
instruction to refer the matter to the Director, Compensation 
and Pension Service for extra-schedular consideration under 
38 C.F.R. § 4.16(b) was in error.  Given this obvious 
mistake, noncompliance with that aspect of the January 2007 
remand is not found to violate Stegall.  Indeed, to remand 
for this reason would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.   See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Despite the above, a remand is still necessary here.  Again, 
the extraschedular referral was ordered on two bases, 
38 C.F.R. §§ 4.16(b) and 3.321(b).  While referral under 
38 C.F.R. § 4.16(b) was not appropriate, for the reasons 
discussed above, the instruction with respect to 38 C.F.R. 
§ 3.321(b) was valid and failure to comply with that order 
violates Stegall.  Indeed, only the Compensation and Pension 
Director has the authority to consider the extraschedular 
rating requested in January 2007.  See Bowling v Principi, 15 
Vet. App. 1, 10 (2001).

The Board is cognizant of the Veteran's earned income during 
the appeal period, and the definition of substantially 
gainful employment as defined in 38 C.F.R. § 4.16(a).  
However, the income consideration specifically relates to 
38 C.F.R. § 4.16(b), and is not relevant to the inquiry under 
38 C.F.R. § 3.321(b).  Indeed, the request for extraschedular 
consideration under 38 C.F.R. § 3.321(b) was based on an 
analysis that the Veteran's service-connected disabilities 
appear to result in marked interference with his 
employability, and the fact that the schedular criteria for 
those disabilities did not reasonably describe the Veteran's 
disability level and symptomatology.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

The Director of Compensation and Pension currently has 
jurisdiction over the issue of whether the current combined 
70 percent rating awarded to the Veteran adequately 
compensates him given the exceptional circumstances in this 
case, even if not necessarily at the 100 percent compensation 
rate.

Accordingly, the case is remanded for the following action:

1.  As provided by 38 C.F.R. §§ 3.321(b), 
refer the appeal to the Director, 
Compensation and Pension Service, for 
extraschedular consideration on the issue 
of entitlement to TDIU.

2.  After receiving a response from the 
Director, Compensation and Pension 
Service, undertake any adjudicative 
action necessary.  If the disposition of 
the issue remains unfavorable, furnish 
the veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

